Exhibit 10.10

This instrument was prepared by:

Darryl H. Levy

Greer, Herz & Adams, L.L.P.

2525 South Shore Blvd., Suite 203

League City, Texas 77573

ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

This Absolute Assignment of Leases And Rents (this “Assignment”) is entered into
by and between TNP SRT OSCEOLA VILLAGE, LLC, a Delaware limited liability
company (hereinafter called “Assignor”), whose mailing address is 1900 Main
Street, Suite 700, Irvine, California 92614 and AMERICAN NATIONAL INSURANCE
COMPANY, a Texas insurance company (hereinafter called “Assignee”), whose
mailing address is Attn: Mortgage and Real Estate Investment Department, One
Moody Plaza, Galveston, Texas 77550.

FOR AND IN CONSIDERATION of the loan in the amount of $19,000,000.00 made to
Assignor by Assignee as evidenced by those certain promissory notes (hereinafter
referred to as the “Note”) of even date in the original principal sums of
$15,583,000.00 and $3,417,000.00, payable to the order of Assignee and executed
by Assignor, which is described in and secured by a Mortgage, Assignment of
Rents, Security Agreement, Financing Statement and Fixture Filing (hereinafter
called “Mortgage”) of even date therewith executed by Assignor to Assignee,
covering the property described in Exhibit “A” attached hereto and made a part
hereof, which, together with all buildings, improvements, fixtures and equipment
located thereon owned by Assignor, is hereinafter referred to as the “Mortgaged
Property”, Assignor has GRANTED, TRANSFERRED and ASSIGNED, and by these presents
does GRANT, TRANSFER and ASSIGN unto Assignee the following:

1. All leases, written or oral, and all agreements for use or occupancy of any
portion of the Mortgaged Property, any and all extensions and renewals of said
leases and agreements and any and all further leases or agreements, including
subleases thereunder, upon or covering use or occupancy of all or any part of
the Mortgaged Property, all such leases, agreements, subleases and tenancies
heretofore mentioned being hereinafter individually referred to as a “Lease” and
collectively referred to as the “Leases” and such lessees, sublessees and
tenants under any Lease being hereinafter individually referred to as a
“Lessee”;

2. Any and all guaranties of the performance, payment and/or collection of any
of the Leases (individually referred to as a “Guaranty” and collectively
referred to as “Guaranties”) by any guarantor, surety or other liable party
thereunder (collectively referred to as a “Guarantor”); and

 

1



--------------------------------------------------------------------------------

3. The immediate and continuing right to collect and receive all of the rents,
income, receipts, revenues, issues and profits now due or which may become due,
or to which Assignor may now or shall hereafter (including during the period of
redemption, if any) become entitled or may demand or claim, arising or issuing
from or out of the Leases or from or out of the Mortgaged Property, or any part
thereof, including but not limited to minimum rents, additional rents,
percentage rents, common area maintenance charges, parking charges, tax and
insurance premium contributions, and liquidated damages following default, the
premium payable by any Lessee under any Lease upon the exercise of any
cancellation privilege provided for in any of the Leases, payments from any
Guarantor and all proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by destruction or damage to the
Mortgaged Property, together with any and all rights and claims of any kind
which Assignor may have against any Lessee in connection with the Leases or
against any subtenants, occupants or users of the Mortgaged Property, all such
monies, rights and claims in this paragraph described being hereinafter referred
to as the “Rents”.

To induce Assignee to lend the funds evidenced by the Note, Assignor hereby
makes the following REPRESENTATIONS AND WARRANTIES:

That Assignor has good title to the Leases, Guaranties and Rents hereby assigned
and good right to assign the same, and that no other person, corporation or
entity has any right, title or interest therein; that Assignor has duly and
punctually performed all and singular the terms, covenants, conditions and
warranties of the existing Leases on Assignor’s part to be kept, observed and
performed; that Assignor has not previously sold, assigned, transferred,
mortgaged or pledged the Leases, Guaranties or the Rents, whether now due or
hereafter to become due; that any of the Rents due for any period subsequent to
the date hereof have not been collected and that payment of any of the Rents has
not otherwise been anticipated, waived, released, discounted, set off or
otherwise discharged or compromised; that Assignor has not received any funds or
deposits from any Lessee in excess of one (1) month’s rent for which credit has
not already been made on account of accrued rents; and that the lessee under any
existing Lease is not in default of any of the terms thereof.

Assignor further COVENANTS AND AGREES:

1. To observe, perform and discharge all obligations, covenants and warranties
provided for under the terms of the Leases and Guaranties to be kept, observed
and performed by Assignor, and to give prompt notice to Assignee in the event
Assignor fails to observe, perform and discharge same;

2. To notify in writing each Lessee, Guarantor and occupant of the Mortgaged
Property or any part thereof that any security deposits or other deposits
heretofore delivered to Assignor have been retained by Assignor or assigned and
delivered to Assignee as the case may be;

3. To enforce or secure, in the name of the Assignee if Assignee should so
request, the performance of each and every obligation, term, covenant, condition
and agreement to be performed by (a) any Lessee under the terms of the Leases
and (b) any Guarantor under the terms of the Guaranties;

 

2



--------------------------------------------------------------------------------

4. To appear in and defend any action or proceeding arising under, occurring out
of, or in any manner connected with the Leases, the Guaranties or the
obligations, duties or liabilities of Assignor and any Lessee thereunder, and,
upon request by Assignee, to do so in the name and on behalf of Assignee but at
the expense of the Assignor, and to pay all costs and expenses of Assignee,
including reasonable attorneys’ fees, in any action or proceeding in which the
Assignee may appear;

5. Not to receive or collect any Rents from any present or future Lessee of the
Mortgaged Property or any part thereof or from any Guarantor for a period of
more than one (1) month in advance, or pledge, transfer, mortgage or otherwise
encumber or assign future payments of the Rents except to Assignee;

6. Except as expressly permitted in the Mortgage, not to waive, excuse, condone,
discount, set off, compromise, or in any manner release or discharge any present
or future Guarantor or present of future Lessee of the Mortgaged Property of and
from any obligations, covenants, conditions and agreements by said Lessee or
Guarantor to be kept, observed and performed;

7. Except as expressly permitted in the Mortgage, not to enter into any new
Leases and not to cancel, terminate or consent to any surrender Lease or any
Guaranty, or modify or in any way alter the terms of any Lease or any Guaranty
without, in each such instance, the prior written consent of Assignee;

8. To notify each Lessee, Guarantor and occupant of the Mortgaged Property in
writing of the rights granted to Assignee hereunder, and, immediately upon
receipt of demand from Assignee, to direct, in writing, each Lessee, Guarantor
and occupant of the Mortgaged Property to pay all Rents then due or to become
due from such Lessee, Guarantor and occupant directly to Assignee upon such
Lessee’s, Guarantor’s or occupant’s receipt of written notice from Assignee of
Assignee’s exercise of Assignee’s rights under this Assignment;

9. To provide Assignee with copies of all notices, complaints, demands and
petitions regarding (a) any actual, potential or alleged default on the part of
the landlord with respect to any Lease for 3,000 square feet of more of premises
or (b) Hazardous Materials, as such term is defined in the Mortgage, sent or
received by Assignor immediately upon Assignor’s sending same or within five
(5) days of Assignor’s receipt of same, as applicable; and

10. To promptly remit to Assignee any and all Rents received by Assignor after
Assignor’s receipt from Assignee of termination of Assignor’s license to collect
Rents granted herein.

So long as there shall exist no default by Assignor in the payment of any
indebtedness and obligations secured hereby or in the observance and performance
of any other obligation, covenant or warranty set forth herein or in the Note,
the Mortgage or any other document executed by

 

3



--------------------------------------------------------------------------------

Assignor evidencing, securing or relating to the Note (such documents being
herein referred to collectively as the “Loan Documents”), Assignor shall have
the right under a license granted hereby (but limited as provided in the
following paragraph) to collect, receive and retain, but not prior to accrual,
all of the Rents arising from or out of the Leases.

Upon or at any time after default in the payment of any indebtedness secured
hereby or in the observance or performance of any obligation, covenant or
warranty set forth herein or in the Loan Documents which remains uncured beyond
any applicable cure period (an “Event of Default”), Assignee, at its option,
shall have the right, power and authority to exercise and enforce any or all of
the following rights and remedies: (a) to terminate the license hereby granted
to Assignor to collect the Rents as aforesaid, and, without taking possession of
the Mortgaged Property, to, in Assignee’s own name, demand, collect, receive,
sue for, attach and levy the Rents, to give proper receipts, releases and
acquittances therefor, and, after deducting all necessary and reasonable costs
and expenses of collection, including reasonable attorney’s fees, to apply the
net proceeds thereof, together with any funds of Assignor deposited with
Assignee, upon any indebtedness secured hereby or obligation provided for in any
of the Loan Documents and in such order as Assignee may determine; (b) to
declare all sums secured hereby immediately due and payable and, at Assignee’s
option, to exercise all of the rights and remedies provided for in the Loan
Documents or under the terms hereof; and (c) without any action or proceeding,
through any person or by agent, or by the trustee(s) or successor trustee under
the Mortgage, or by a receiver to be appointed by a court, to enter upon, take
possession of, manage and operate the Mortgaged Property or any part thereof,
and irrespective of Assignor’s possession of the Mortgaged Property, to make,
modify, enforce, cancel or accept surrender of any of the Leases and Guaranties,
to remove and evict any Lessee or other occupant, to increase or reduce rents,
to decorate, clean and make repairs, and to otherwise do any act or incur any
cost or expenses Assignee shall deem proper to protect the Leases, Guaranties
and the Mortgaged Property, as fully and to the same extent as Assignor could do
if in possession, and in such event to apply any funds so collected to the
operation and management of the Mortgaged Property, but in such order as
Assignee shall deem proper, and including payment of reasonable management,
brokerage and attorney’s fees, and then, to the extent funds are available and
to the extent deemed appropriate by Assignee, to the maintenance, without
interest thereon, of a reserve for replacement of items on the Mortgaged
Property, and then, if any of such funds remain, to the payment of any
indebtedness evidencing, securing or relating to the terms of the Loan Documents
whether or not then due.

The exercise by Assignee of any of the rights and remedies described above,
including collection of the Rents and application thereof as aforesaid and/or
the entry upon and taking possession of the Mortgaged Property, shall not cure
or waive any Event of Default or waive, modify or affect any notice of default
under the Loan Documents or hereunder, or invalidate any act done pursuant to
such notice, and the enforcement of such right or remedy by Assignee, once
exercised, shall continue for so long as Assignee shall elect, notwithstanding
that the collection and application as aforesaid of the Rents may have cured the
original Event of Default. If Assignee shall thereafter elect to discontinue the
exercise of any such right or remedy, the same or any other right or remedy
hereunder may be reasserted at any time and from time to time following any
subsequent Event of Default.

 

4



--------------------------------------------------------------------------------

Notwithstanding the aforesaid license of Assignor to collect the Rents accruing
under the Leases prior to an Event of Default, Assignee shall at all times be
the creditor of each Lessee under the Leases in respect of assignments for the
benefit of creditors, bankruptcy, reorganization, rearrangement, insolvency,
dissolution, or receivership proceedings, with Assignee having the option to
apply any monies received by the Assignee as such creditor to reduction of the
principal or interest or other indebtedness evidencing, securing or relating to
the Loan Documents. Notwithstanding the aforesaid license of Assignor to collect
rents under the Leases prior to an Event of Default, Assignee may collect or
receive all payments, premiums and considerations paid by any Lessee, whether or
not pursuant to the terms of any Lease, for the right to terminate, cancel or
modify a Lease, with an option to apply any money so received by the Assignee to
reduction of the principal or interest or any other indebtedness evidencing,
securing or relating to the Loan Documents in any order or manner Assignee
elects or to establish a tenant improvement and leasing commission reserve with
such funds to be utilized by Assignor to pay for tenant improvements and leasing
commissions with respect to said Lease. Further, Assignor covenants and agrees
to immediately pay over to Assignee any and all sums received by Assignor as
creditor in respect to an assignment for the benefit of creditors in bankruptcy,
reorganization, arrangement, insolvency, dissolution or receivership
proceedings, or as payment, premium or other consideration in connection with
the cancellation or modification of any Lease, whereupon Assignee shall have the
option to apply any funds so received to reduction of the principal or interest
or any other indebtedness evidencing, securing or relating to the Loan Documents
in any order or manner Assignee elects or to establish a tenant improvement and
leasing commission reserve with such funds to be utilized by Assignor to pay for
tenant improvements and leasing commissions with respect to said Lease.

This Assignment shall remain in effect as long as any part of the indebtedness
evidencing, securing or relating to the Loan Documents remains unpaid, and upon
payment in full of said indebtedness, Assignee shall execute a release of this
Assignment upon request of Assignor and at the expense of Assignor.

Notwithstanding any law to the contrary, if there is an Event of Default, and if
there is any law requiring Assignee to take actual possession of the Mortgaged
Property (or some action equivalent thereto, such as securing the appointment of
a receiver) in order for Assignee to “perfect” or “activate” its rights and
remedies as set forth herein, then to the maximum extent permitted by law
Assignor waives the benefits of such law and agrees that such law shall be
satisfied solely by: (1) Assignee sending Assignor written notice that Assignee
intends to enforce, and is enforcing, its rights in and to the Mortgaged
Property and the rents, revenues, profits, and other items assigned herein, and
(2) Assignee sending written notice to any or all tenants on the Mortgaged
Property that said tenants should commence making payments under the Leases
directly to Assignee or its designee.

In case any one or more of the provisions contained in this Assignment shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
hereof, and this Assignment shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

5



--------------------------------------------------------------------------------

This Assignment shall run with the land and shall inure to the benefit of and
bind all parties hereto and their respective heirs, executors, administrators,
successors and assigns.

All of the rents, revenue, income, and profits assigned to Assignee pursuant to
the terms of this Assignment shall constitute and be construed as “rents” for
all purposes under Section 697.07, Florida Statutes.

This Assignment may be executed in multiple counterparts, each of which shall be
an original instrument and which, taken together, constitute ones and the same
agreement.

EXECUTED TO BE EFFECTIVE as of the 11th day of October, 2011.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

SIGNATURE PAGE TO ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

TNP SRT OSCEOLA VILLAGE, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

 

ASSIGNOR: TNP SRT OSCEOLA VILLAGE, LLC, a Delaware limited liability company
By:     TNP Strategic Retail Operating Partnership, L.P.,   a Delaware limited
partnership,   its sole member   By:     TNP Strategic Retail Trust, Inc.,     a
Maryland corporation,     its general partner     By:  

/s/ Jack R. Maurer

    Name:  

Jack R. Maurer

    Title:  

Vice Chairman

 

STATE OF CALIFORNIA     )                 )             COUNTY OF ORANGE     )
           

On October 6, 2011, before me, Bhriza Comacho, the undersigned, a Notary Public
in and for said State, personally appeared Jack R. Maurer who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

Signature: /s/ Bhriza Camacho                        

Name: Bhriza Comacho

(Seal)

 

7



--------------------------------------------------------------------------------

Exhibit “A”

Legal Description

 

8